 


110 HR 315 IH: Help Establish Access to Local Timely Healthcare for Your Vets (HEALTHY Vets) Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 315 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Mr. Pearce (for himself, Mr. Alexander, Mr. Hinojosa, Mr. Simpson, Mrs. Capito, Mr. Hoekstra, and Mr. Boucher) introduced the following bill; which was referred to the  Committee on Veterans' Affairs 
 
A BILL 
To amend title 38, United States Code, to require the Secretary of Veterans Affairs to enter into contracts with community health care providers to improve access to health care for veterans in highly rural areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Help Establish Access to Local Timely Healthcare for Your Vets (HEALTHY Vets) Act of 2007.  
2.Enhanced contract care authority for health care needs of veterans in highly rural areas 
(a)Rural VeteransSection 1703 of title 38, United States Code, is amended by adding at the end the following new subsection: 
 
(e) 
(1)In the case of a veteran for whom Department facilities are geographically inaccessible (as provided in paragraph (2)), the Secretary shall use the contract authority provided in subsection (a) for the following care: 
(A)Primary care.  
(B)Acute or chronic symptom management.  
(C)Nontherapeutic medical services.  
(D)Other medical services as determined appropriate by the director of the appropriate geographic service region of the Department, after consultation with the Department physician responsible for primary care of the veteran.  
(2)Department facilities shall be deemed to be geographically inaccessible for purposes of paragraph (1) in the case of a veteran whose residence meets any of the following criteria: 
(A)The residence is in a county with a population density of less than 7.0 people per square mile and is more than 75 miles from the nearest Department health care facility.  
(B)The residence is in a county with a population density of more than 7.0 and less than 8.0 people per square mile and is more than 100 miles from the nearest Department health care facility.  
(C)The residence is in a county with a population density of more than 8.0 and less than 9.0 people per square mile and is more than 125 miles from the nearest Department health care facility.  
(D)The residence is more than 150 miles from the nearest Department health care facility.  
(3)The Secretary may waive the requirement in paragraph (1) in the case of a particular veteran if the Secretary demonstrates on an individual basis through a cost-benefit analysis that the costs to the Department of providing care to that veteran pursuant to paragraph (1) significantly outweigh the benefits of localized health care for the individual veteran.  
(4)For purposes of paragraph (2), a distance in miles shall be determined on the basis of the most convenient highway route that is available to the veteran, as determined by the Secretary. .  
(b)Effective DateSubsection (e) of section 1703 of title 38, United States Code, as added by subsection (a), shall take effect at the end of the 120-day period beginning on the date of the enactment of this Act.  
 
